Citation Nr: 1234581	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-42 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for migraine headaches, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active duty for training from March to July 1973 and served on active duty from November 1990 to May 1991.  He is a long time Member of the Reserve. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that concluded new and material evidence had not been received, and the claim for service connection for migraine headaches, to include as due to undiagnosed illness, remained denied. 

A Travel Board hearing in front of the undersigned Veteran's Law Judge was held in March 2011.  A transcript of the hearing has been associated with the claim file.

In August 2011, the Board reopened the claim for service connection for migraine headaches and denied service connection.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2012, pursuant to a Joint Motion for Remand (Joint Motion) of January 2012, the Court remanded the portion of the Board's decision that denied entitlement to service connection for migraine headaches.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for migraine headaches.  He argues that while he had mild headaches prior to service, that following his discharge from service, he has been diagnosed with severe migraine headaches and the worsening symptoms are the result of the environmental conditions to which he was subjected in the Persian Gulf.  

In the Joint Motion, the parties agreed that there is clear and unmistakable evidence that migraine headaches pre-existed service.  The Joint Motion indicated that the question that remains to be answered, and requires and examination or opinion, is whether there is clear and unmistakable evidence that the migraines underwent no aggravation (permanent worsening beyond the natural process of the disorder) during service.  That is, is the evidence such that it "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  (Joint Motion at 5).  

In the present case, the Veteran was not afforded a VA examination.  In a Joint Motion the parties agreed that a VA examination was needed.  Accordingly, the Board will remand the claim for the scheduling of a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of the Veteran's migraine headaches.  The examiner is to be provided access to the claims folder, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  The examiner must provide an opinion as to whether the migraine headaches were clearly and unmistakably aggravated during service, or whether any worsening of the disability in service was due to the natural progression of the disability.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented his/her consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


